Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detail Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/06/2022 has been entered.
Claims 1-23 are pending.  This is a response to applicant’s remarks filed on 7/06/2022.   


Allowable Subject Matter
Claims 1-23 are allowed.
The claims 1-23 are allowed for the reasons stated in applicant’s response filed on 02/18/2022.  Specifically, the prior arts fail to teach individually or in combination following feature of the independent claims 1, 10, and 19:
Based on applicant’s remarks filed on 2/18/22, the prior arts fail to teach individually or in combination claim 1 :”continually monitoring, by the user computer, one or more first network quality metrics for a first network connection through the interest from the user computer to a target server….”  Specifically, applicant argued that the user tracks the metrics with “the monitoring software and chooses what programs on the user computer for which the user wants the monitoring software to track network connection … the monitory software may be preconfigured to track network connection for specific programs, or the monitoring software..”  And the prior art “merely monitors topics using a monitoring server… does not and cannot monitoring using a user computer one or more….” (see pages 14-15 of 2/18/22 Remark) 
Claims 10 and 19 recite similar limitation and are allowed for the same reason as claim 1. (see above) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENG KE whose telephone number is (571)272-4062.  The examiner can normally be reached on M-F 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 5712723744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PENG KE/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
Conferees:

/RSD/
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992